Citation Nr: 1116613	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  06-25 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran had active service from September 1978 to August 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 RO decision that, in pertinent part, denied service connection for hepatitis C.  In September 2009, the Board remanded this appeal for further development.  


FINDING OF FACT

The Veteran's current hepatitis began during active service.  


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 C.F.R. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  In light of the fully favorable decision as to the issue of entitlement to service connection for hepatitis C, the Board finds that no further discussion of VCAA compliance is warranted.  



Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  No compensation shall be paid, however, if the disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131.  

Service connection for a "chronic disease," such as cirrhosis of the liver, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.1(n), 3.301.  

VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).  The Veteran's claim was submitted in December 2003.

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As noted above, the Veteran had active service from September 1978 to August 1985.  His DD-214 indicates that his occupational specialty was listed a light wheel mechanic and metal worker.  

The Veteran contends that he incurred hepatitis C during his period of service due to a possible blood transfusion when he was involved in an accident in 1982.  The Veteran alleges that he had internal bleeding and that he was in intensive care for three days before he knew anything that happened from the accident.  The Veteran also reports that he got a tattoo during service in 1982.  He further contends that he may have been exposed to hepatitis C when he borrowed razors or toothbrushes from other soldiers.  

The Veteran's service treatment records do not show treatment for hepatitis C or for any liver problems.  Such records do show treatment for a truck accident in May 1982.  A July 1982 hospital discharge report noted that the Veteran was trapped under a five ton truck which had rolled over.  It was noted that the Veteran denied any loss of consciousness and that he complained of pain in his pelvis, lumbar area, and left upper back.  The discharge report indicated that the Veteran did not have any abdominal complaints and that he did have some pain with deep inspiration.  The discharge report also noted that the Veteran did not have any open wounds or abrasions and that there was no blood loss.  It was noted that the Veteran had a legal blood alcohol level.  The diagnoses were fracture of the left superior and inferior pubic rami, healed; bilateral peroneal nerve palsies, left resolved, right resolving; and fracture of the eleventh rib, healed.  

On a medical history form at the time of the July 1985 separation examination, the Veteran checked that he did not have stomach, liver, or intestinal trouble, and that he did not have jaundice or hepatitis.  The July 1985 objective separation examination report noted that the Veteran had a tattoo on his left deltoid.  There were notations that the Veteran's abdomen and viscera, as well as his endocrine system, were normal.  

Post-service treatment records show treatment for disorders including alcohol dependence and hepatitis C.  

For example, an April 1995 VA medical record report related diagnoses including alcohol dependence and marijuana abuse.  

An October 2000 VA treatment entry noted that the Veteran was referred for evaluation of a positive hepatitis C antibody test.  The Veteran reported that he suffered a crush injury in 1982 and that he was hospitalized in the intensive care unit for three days.  It was specifically noted that the Veteran served in the Army from 1978 to 1985 and that he suffered an abdominal crush injury when a load of tank supplies shifted on a tractor trailer and pinned him in 1982.  The Veteran stated that he was unsure if he received red blood cell transfusions during that time.  The Veteran denied intravenous drug use or cocaine inhalation.  It was reported that the Veteran had a history of beer consumption of six to eight beers a day for fifteen years.  The Veteran indicated that he last consumed beer four of five years earlier.  A diagnosis was not specifically provided at that time.  

A November 2000 VA treatment entry noted that the Veteran was referred for evaluation of a positive hepatitis C serology.  It was noted that the Veteran suffered a severe accident in 1982 while in the service necessitating prolonged hospitalization.  The Veteran reported that he was unsure of any blood transfusions at that time.  He stated that no surgery was performed and that a suspicion of internal bleeding was entertained.  It was noted that the Veteran denied any use of intravenous drugs and that he had been treated in alcohol rehabilitation about eight to twelve years earlier.  The examiner related that the Veteran was hepatitis C positive and that it was suspected that the Veteran was exposed to hepatitis C following severe trauma that necessitated a transfusion.  

A May 2001 VA treatment entry noted that the Veteran had hepatitis C probably secondary to blood transfusions in 1982.  The assessment was the same, stable.  A November 2001 entry related essentially similar information.  

A June 2002 VA treatment entry noted that the Veteran was seen for management of his hepatitis C.  It was reported that the Veteran suffered an abdominal crush injury in 1982 and that he was hospitalized in the intensive care unit for three days.  The Veteran indicated that a load of tank supplies shifted on a tractor trailer and pinned him.  He stated that he was unsure if he received transfusions during that time.  The Veteran reported that he received multiple vaccinations via air guns from 1978 to 1982.  He denied any intravenous drug usage or cocaine inhalation.  It was noted that the Veteran had a history of beer consumption of six to eight beers a day for fifteen years.  He reported that his last beer consumption was four to five years earlier.  The assessment included hepatitis C.  A March 2003 VA treatment entry related an assessment that included hepatitis C.  

An April 2010 VA liver, gall bladder, and pancreas examination report noted that the Veteran's claims file was reviewed.  It was noted that the date of onset for the Veteran's hepatitis C was in May 2000, which was the first time when he was tested for hepatitis C.  The examiner indicated that the course of the Veteran's hepatitis C had been intermittent with remission since the date of onset.  The examiner reported that the Veteran was currently taking medication.  The examiner reported that the Veteran had a history of trauma and that a five ton truck turned over and crushed the Veteran.  It was noted that the Veteran suffered a fractured pelvis in three places and a crush injury to his upper abdomen at that time.  The Veteran stated that he was black and blue from his chest down and that they thought he was bleeding internally.  

The examiner indicated that there was a history of chronic liver disease risk factors.  The examiner reported that the Veteran reported that he got a tattoo and shared shaving razors during service.  The examiner stated that the Veteran had a history of high risk sexual practices, that there was no history of blood exposure, and that the Veteran had no history of blood or blood product transfusions.  The examiner indicated that the Veteran's hepatitis C was diagnosed after service and that his history showed that the only risk factors were during active duty.  It was noted that the diagnosis of hepatitis C wasn't made until 2000, but that the Veteran was not tested until that time.  

The diagnosis was hepatitis C.  The examiner indicated that the Veteran had risk factors for hepatitis C, including a tattoo on his left arm that he got in 1983 while on active duty, as well as shared razors in the field from 1980 to 1981 and from 1983 to 1985.  The examiner stated that the Veteran also had risk factors involving contact with prostitutes in Korea without using a condom four to six times.  The examiner remarked that the Veteran's hepatitis C, acquired while on active duty, was due to or a result of in-service events.  The examiner reported that the Veteran had hepatitis C that was diagnosed in 2000 and that he had persistent symptoms and a positive viral load on his last check-up in 2007.  The examiner commented that the Veteran's "hepatitis C acquired while on active duty [was] [at] least as likely as not (50/50 probability) caused by or a result of in-service events."  The examiner stated that the Veteran's history, service treatment records, and VA records were all consistent for risk factors taking place during service.  

The Board notes that the Veteran's service treatment records indicate that he was treated for a truck accident in May 1982.  A July 1982 hospital discharge report noted that the Veteran was trapped under a five ton truck which had rolled over.  The discharge report indicated that the Veteran did have some pain with deep inspiration, that he did not have any open wounds or abrasions, and that there was no blood loss.  The diagnoses were fracture of the left superior and inferior pubic rami, healed; bilateral peroneal nerve palsies, left resolved, right resolving; and fracture of the eleventh rib, healed.  The Board observes that post-service treatment reports of record show that the Veteran was treated for hepatitis C since at least October 2000.  The Board notes that several VA treatment entries related the Veteran's hepatitis C to blood transfusions during service.  

The Board observes that the Veteran has provided credible statements as to his risk factors for hepatitis C during service, including receiving a possible blood transfusion pursuant to a 1982 truck accident (although any such blood transfusion is not specifically shown pursuant to the service treatment records), getting a tattoo, and sharing razors with other soldiers.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Additionally, as noted above, a VA examiner, after a review of the claims file, has specifically indicated that the Veteran's hepatitis C was acquired while on active duty and was caused by or a result of in-service events.  The examiner commented that the Veteran's history, service treatment records, and VA records were all consistent for risk factors taking place during service.  The Board notes that there are no negative etiological opinions of record regarding the Veteran's hepatitis C.  

After considering all the evidence, the Board finds that the Veteran has hepatitis C that had its onset during his period of service.  Hepatitis C was incurred in active service, warranting service connection.  The benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has been considered in making this decision.  


ORDER

Service connection for hepatitis C is granted.  


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


